Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 24, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00299-CV
                                   ____________

   GEORGE FLEMING AND FLEMING & ASSOCIATES, L.L.P., Appellants

                                           V.

                     CAROLYN B. ALVAREZ, et. al., Appellees


                      On Appeal from the 215th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2008-65396


                      MEMORANDUM OPINION

      This is an appeal from a judgment signed February 17, 2012. On April 13, 2012,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.

      Accordingly, the appeal is ordered dismissed.

                                         PER CURIAM


Panel consists of Justices Frost, Boyce, and McCally.